Case: 13-10940   Date Filed: 09/04/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10940
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:11-cv-01021-RBD-TBS



MARK ANTHONY WEIRBACK,

                                                            Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 4, 2013)

Before HULL, PRYOR and JORDAN , Circuit Judges.

PER CURIAM:
              Case: 13-10940     Date Filed: 09/04/2013   Page: 2 of 3


      Mark Anthony Weirback appeals a decision affirming the denial of his

application for disability insurance benefits and supplemental security income. 42

U.S.C. §§ 405(g), 1383(c)(3). We affirm.

      Weirback argues that the administrative law judge failed to account for

Weirback’s moderate difficulties in maintaining concentration, persistence, or pace

in a hypothetical question to a vocational expert and in determining Weirback’s

residual functional capacity, but we disagree. Weirback testified that his functional

limitations were impaired by severe diarrhea, fatigue, vomiting, and a lack of

concentration, but the administrative law judge was entitled to discredit

Weirback’s testimony because he had not complained about those symptoms to his

physicians; his medical treatment had remained routine or conservative in treating

his impairments; and a doctor for the Florida Department of Health had examined

Weirback and found that he had an intact memory and adequate concentration.

Further, the doctor who performed the residual functional capacity assessment

accounted for Weirback’s complaints and found that he could perform sedentary

work with occasional stopping and crouching and that he had exaggerated the

severity of his complaints. See Swindle v. Sullivan, 914 F.2d 222, 226 (11th Cir.

1990); 20 C.F.R. § 404.1529(c)(4) (evaluating symptoms based on “any

inconsistencies in the evidence and the extent to which there are any conflicts

between [the] statements [of the claimant] and the rest of the evidence”). The


                                          2
              Case: 13-10940     Date Filed: 09/04/2013    Page: 3 of 3


administrative law judge found that Weirback’s moderate difficulties restricted his

ability to work only to the extent that he was limited to simple repetitive tasks with

no work with crowds or the public and no teamwork, and the administrative law

judge included those limitations in the hypothetical question and her assessment of

Weirback’s residual functional capacity. See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1181 (11th Cir. 2011) (remanding because the hypothetical

question failed to mention that the applicant was limited in concentration,

persistence, and pace or to “otherwise implicitly account for the limitation”). The

answer of the vocational expert provided substantial evidence to support the

finding that Weirback could perform the requirements of a dowel inspector, nut

sorter, and document preparer.

      We AFFIRM the denial of Weirback’s application for benefits.




                                          3